Citation Nr: 1814849	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  17-55 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from December 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of his service connection claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a).

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's July 2015 and September 2017 VA examinations contain audiometric assessments consistent with impaired bilateral hearing disability as defined by 38 C.F.R. § 3.385.  

Finally, organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases within the parameters of 38 C.F.R. § 3.303 (b).  Fountain v. McDonald, 27 Vet. App. 258 (2015); VA M-21-1 Adjudication Procedure Manual, Part III., subpart iv., ch. 4, sec. B.2.c.  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways. First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303 (b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As discussed above, there is evidence of current impaired hearing disability bilaterally.  As for the remaining two elements of service connection, the relevant evidence is as follows.  Available service treatment records include a December 1963 induction examination and an August 1965 separation examination. however, as such thresholds were presumed to have been recorded using American Standards Association (ASA) units, such must be converted to International Standards Organization-American National Standards Institute (ISO-ANSI) units by adding between 5 and 15 decibels to the recorded data (15, 10, 10, 10, 5 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively).  The converted numbers are the numbers in parenthesis below.

The December 1963 induction examination revealed:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (0)
-5 (5)
-10 (0)
-5 (5)
-5 (0)
LEFT
0 (15)
0 (10)
-10 (0)
-10 (0)
0 (5)

On the August 1965 separation examination, the following was reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

The Veteran responded affirmatively to the question of whether he had a history of ear trouble on the August 1965 Report of Medical History; no explanation was provided in the associated narrative portion of the report.

The Veteran's personnel records indicate that his military occupational specialty (MOS) was field artillery.  The Veteran filed a lay statement in April 2015 in which he explained that he underwent advanced individual training for six or eight weeks in field artillery, and that during that time he did live fire exercises with the towed Howitzer artillery piece.  He also explained that he did subsequent live fire training on a regular basis using the towed 105mm Howitzer artillery piece switching to the 155mm Howitzer self-propelled piece throughout the last three to four months of his service.  He reported that he was provided hearing protection but that it consisted of small rubber ear plugs with screw caps, not twin cup or muff protection.  He reported hearing loss and tinnitus as a result of his in-service noise exposure.  Parenthetically, service connection has been granted for tinnitus on the basis of the Veteran's extensive statement of noise exposure on active duty and reported onset of tinnitus in service.  See October 2017 rating decision.  The Veteran also submitted photographs of the hearing protection he was issued during active duty service, alongside a quarter and muff hearing protection for size comparison.  On the Veteran's October 2017 formal appeal he explained that he had returned to college immediately after active duty service and that he sat at the back of the class, as had been his habit previously before service.  He reported that he had started college again within a couple days of separation from active duty service and that he found that he was now unable to hear when he sat at the back of the class, and had to sit closer to the front in order to hear his professor.  He also stated that he was not provided a separation or discharge physical and that he was unaware that he could have reported his hearing issues within one year of separation from service.  

In the Veteran's July 2016 Notice of Disagreement (NOD) he explained that after service he finished college, he worked as a store designer, architectural designer, freelance illustrator, fine art painter, and then taught college for 10 years teaching illustration and graphic design.  He affirmatively indicated that he had never worked in a factory, in construction, or any other work environment involving loud equipment or machinery.  

The Board finds that the foregoing constitutes sufficient evidence that the Veteran had some hearing loss observable by a layperson either in service or within one year of service discharge, and sufficient evidence of continuity of symptoms such that service connection for bilateral hearing loss may be granted on a presumptive basis.  In this regard, the Board notes that while there are no contemporaneous medical records documenting an initial diagnosis of hearing loss, the Veteran's testimony is competent and credible, as the Veteran is competent to report a decrease in hearing ability.  Additionally, although a negative etiology opinion was provided by the September 2017 VA examiner, the July 2015 VA examiner reported that she was unable to provide an opinion without resort to speculation that the Veteran's hearing loss was due to inservice noise exposure, and the September 2017 VA examiner limited his opinion to the evidence of record at that time, which did not include the Veteran's lay statement submitted with his October 2017 formal appeal.  Further, neither examiner addressed the Veteran's report of ear trouble on separation examination.  Accordingly, the Board finds that the Veteran must be afforded the benefit of the doubt, and finds that an award of service connection for bilateral hearing loss is warranted. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


